 Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.1 Filed 10/23/20 Page 1 of 27




                                  United States District Court
                                  Eastern District of Michigan
                                       Southern Division


MARK W. DOBRONSKI,

                 Plaintiff,
v.

POLICE OFFICERS’ DEFENSE
COALITION, INC., a Virginia nonstock
corporation; JAMES J. FOTIS; JUDITH E.
SECHER; and, BERT ARTHUR EYLER;

                 Defendants.


MARK W. DOBRONSKI                                     COLLIS & GRIFFOR, PC
PO Box 85547                                          BY: Beverly M. Griffor (P71337)
Westland, MI 48185-0547                               Attorney for Defendants
Telephone: (734) 641-2300                             1851 Washtenaw Rd
Email: mdobronski@abrailroad.com                      Ypsilanti, MI 48197
Plaintiff In Propria Persona                          (734) 827-1337


                          NOTICE OF REMOVAL OF CIVIL ACTION


       Under 28 U.S.C. § 1441, Defendants collectively remove this civil action predicated upon

the following:

  1.   On or about October 1, 2020, Plaintiffs filed their Complaint in the 22nd Judicial Circuit

       of Michigan, Washtenaw County. This action is now pending before that court.

  2.   Defendants were served with the Complaint on or about October 2, 2020.

  3.   The above entitled Complaint is a civil suit that includes allegations of violations of the

       Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 2227, et seq.
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.2 Filed 10/23/20 Page 2 of 27




4.    Plaintiff seeks compensatory and punitive damages, allegedly arising, in part, from a

      violation or deprivation of rights under the United State Constitution, as more fully

      appears in the copy of the Summons & Complaint attached to this notice. See Exhibit A.

5.    This Court has original jurisdiction of the above-entitled action under 28 U.S.C. § 1331

      and removal of the action to this Court is proper under 28 U.S.C. § 1441(a).

6.    Under 28 U.S.C. § 1441(c) this action is removed in its entirety to this Court.

7.    The only documents, process, pleadings, or orders served upon the defendants in this

      matter is the attached Summons & Complaint attached. See Exhibit A.

8.    This notice is timely, having been filed within thirty days after service of the Complaint

      upon the Defendants.

9.    The undersigned has prepared a written notice of the removal of this action. Such notice

      has been provided to counsel for Plaintiff and to the clerk of the court from which this

      matter is removed. Promptly after filing this Notice of Removal of Civil Action, the

      undersigned will file a copy with the clerk of the court from which this action is removed

      and provide a copy to counsel of record by first class mail and email.

10.   Based upon the authorities and facts recited above, Defendants remove the above-entitled

      action to this Court.

       Dated: October 23, 2020                      Respectfully submitted,


                                                    ________________________
                                                    Collis & Griffor, PC
                                                    BY: Beverly M. Griffor
                                                    1851 Washtenaw Rd
                                                    Ypsilanti, MI 48197
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.3 Filed 10/23/20 Page 3 of 27




                           EXHIBIT A
        Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.4 Filed 10/23/20 Page 4 of 27


                                                                         Original - Court                                                  2('ld cop), ~ Plaintiff
    A;;proved, SCAO                                                                 Defendant                                              3m

                              juD1CJAL     n'<~O.'~T

             22»d
                              COUNTY

                                                                                                                                                                            no,
WI EAST HURON STREET                        Al'..'N ARBOR, MICHIGAN 48104,14',6                                                                             (734) 0"'-")0
:PlainOO\ name{$faddress(es}. and te!ephonenoTs}--


I
  MARK W, DOBRONSKl
  POBOX 85547
                                  TEL, (734) 641-2300
                                                                           1                    fIjeTo-ndant-'s c:ame(s),-adorass(es)-, and teiephone no(s). -~--­
                                                                                                IpOLJCE OFFICERS DEFENSE COALITION, IKC:
                                                                                                I JAMES J. FOTIS;
; Vv'ESTLAND, MI 48185-0547                                                  !       v          !JUDITH E, SECHER; and,
                                                                                                : BERT ARTIruR EYLER
                                                                             I
                                                                                                     ** See Page 2 for Defendants' Addressess **

                                                                                                I
 IMtn.u:;·uom;; Check t"1e Ilems helow Ihatapply (0 you and provice any fequ;~erl lrtiormatkm_ SubmIt thls form to the cpur;: clerk <llong With )'ov compiai('rt and,
    jf nec0$sa;y,   a case inventory addendum (form Me 21), ihe 5Umfr..ons sectlon will be completed by '!he court den.:

    Domestic Relations Case
 C There are 00 pending or resolvod cases w;min the jurisdiction of the family division of the circuit court involving the family or
        family members of the person(s) who are the subject of the complaint
        There IS one or more pending or resolved cases wlthin the jurisdiction of the family diviSion of the circuit court involving
        the family or famUy memoers of tne person(s) who are the subject of the complaint. ! have separately filed a completed
        confidential case Inventor)' (form Me 21) listing those cases
    C   It IS unknown if there are pending or resolved cases w;thln the jurisdiction of the family diviSion of the circu~t court involving
        the ~amily or family members of the person(s) who are the subject Of the complaint

    Civil Case
    o This is a busl!less case in which aU or part of the action includes a  bUSIIlesS OJ commercial dispute under Mel 800.8035.
    [} MOHHS and a conlrac:ed health plan may have a right to recover expenses in this case_ I certify that notice and a copy of
       the complaint will be provided to MOHHS and (if applicable) the contracted health plan in accordance with MCL40Q, 106(4),
    o  There is no other pending or resolved civil action ar1sing out of the same transaction or occurrence as alleged in the
       complaint.
    o  A eMI action bet>Neen these parties Of other parties arising out of the transaction or occurrence alleged in the complaint has

        been previously filed in           0    this court

        it was given case number ~~ _________,~____ and assigned to Judge _________________

        The action         ,:::1 remains        is no longer    pending,

     S;.;mmo:'$ section completed by court cler}:"

     NOTICE TO THE DEFENDANT: In tho name of the ceople of the State of Michigan you are notified:
     1, You are being Sued,
     2, YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file- a written answer with the court and
        serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
         sel\loo Qvtsiae this state}.
     3, If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
        demanded in the complaint
     4. If you require speCial accommoda:ions to use the court because of a disability or if you require a foreign fanguage interpreter
        to help you fuliy partlc'pate in court proceedings, please contact the court immediately to make arrangements,
    f",,,.dBlo      '-'---'-'jEXpicnHQ~dn\'-'--"                                  \<00;'' -' ';;''                   /5/ ~~~'QRi~~loh/2020-l
    ,__                                        : 12,3,l,,2020 _                   J , __ , __ , ,--,-,,-,,--G'";ii ~""                     ?r-;;'l, "______~
      *Thls summonS:$ invalid unless senred or. or before its expiration date. 'his (jccum!;tot must 00 sea'ed b~r.f4!.~;t?f th;::, Co1!~J> If!
                                                                                                               :!'.: ~!                 \"-1- I,
     Me;11    (gr,g} SUMMONS                                                                            MeR ~ ,109(DJf!,@ft ~{jTfB1::if':~tic?, t.1CH 2,-;04, /',1CR 2.105
                                                                                                                    rX'       ~ff &:''''2;:
                                                                                                                    /. w_ : ""Ii ~      { ; .b- /
                                                                                                                      ~ '0\     ::"';<JH    '+tr /r;::f}1
                                                                                                                       t,'IL );.~'~::~~~:".\~..,/.,0,.:f
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.5 Filed 10/23/20 Page 5 of 27




  ,V1i""U~ \V. DOBRI:lNSiKI,
                                                                         20-000992-NZ
  an individual,                                        Case :':0.
                                                                  Jl.JDGE TLI>,![OTHY p, CONNORS
                         Plaintiff,

  y,


    VLl,,,,,,,OF.Fl( ER:8' DEFENSE

  a Virginia :1onstock corporation;

  JAMES
   an individual;


   an individual; and,


   an individual;

                         Defendants,
   ------    ,---     ---~,-,.-       .. -   ..----------.---.


                                                  (page 2)




   POLICE OFFICERS' DEFENSE                              JUDITH E, SECHER
   COALI110N, INC.                                       621 North 44lh Avenue
    10521 judicial Drive, Suite 200                      HollyvlOOd, Florida 33021 ·5903
    Fairfax, Virginia 22030·5160

    JAlv1ES J. FOTIS                                         BERT ARTHUR EYLER
    925 J Greenspire Lane                                    5409 Dabneys Mill Court
    Lake Worth, Florida 33467-2217                           Haymarket, Virginia 20169·4519
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.6 Filed 10/23/20 Page 6 of 27




                            IN


   :v,~".zu\. W, DOIUtONSKI
   an individual,                                    Case No~
                                                                20-000992-NZ
                          Plaintiff,

   v.
                                                      JUDGE TIMOTHY p, CONNORS


              OI'lflCERS' IlEFEl'\SE

   a Virginia nons/ock corporation;

   JAMES J, FOTIS,
   an individual;


    an individual; and,


    an individual;


                           Defendants
                          ---.~-----.---------.---




    Mark W~ Dobronski
    Post Office Box 85547
    Westland, Michigan 48185-0547
    Telephone: (734) 641-2300
    Em~il: mdobroIlski@abr!rilroad.com
    Plaintiff In Propria Persona




            NOW COMES the Plaintiff, MARK W. DOBRONSKl, appearing in propria persona, and

    for its complaint against Defendants alleges:

            I, Tbis matter arises under the Telephone Cons,mer Protection Act of 1991 ("TePA"), 4 7

     U.S.C § 227, ei seq and the Michigan Telephone Companies as Common Carriers Act
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.7 Filed 10/23/20 Page 7 of 27




 an individual,                                       Case No.

                         Plaintiff,

 v.



 a Virginia nonstock corporation;

          J. !?c,'n' "
 an individllal;


 an iItdividual; and,

 BERT
 an individllal;

                         Defendants.


 Mark W. Dobronski
 Post Office Box 85547
 Westland, Michigan 48185·0547
 Telephone; (734) 641-2300
 Email: mdobronski@abrailroad.com
 Plaintiff In Propria Persona




          NOW COMES the Plaintiff, MARK W. DOBRONSKl. appearing in propria persona, and

  for its complaint against Defendants alleges;

          I. Th,s matter arises under the Telephone COilllunter Protection Act of 199 i ("TCPA"), 4 7

  U.S.c. § 227, ei seq. and the Michigan Telephone Companies as Common Caniers Act
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.8 Filed 10/23/20 Page 8 of 27




("MTCCCA"), M.C.L. 484JO], el seq.

                                      Parties, JJlr!§.di!:tion, and Venue

        2. Plaintiffis an individual, ofthe age of majority, a citizen of the United States of America.

is a resident of Lima Township, Washtenaw County, Michigan, and has a place of :cusiness in the

 City of Westland, Wayne County, Michigan,

         3. Upon information and belief, Defilndant POLICE OFFICERS' DEFENSE COALlTlON,

 INC ("PO DC"'), is a nonstock corporation organized and existing under the laws of the State of

 Virginia, with its principal office being located at \ 0521 Judicial Drive, Suite 200, Fairf"",,, Virginia

 22030-5160.

         4, Upon information and belief, Defendant JAMES 1. FOTIS ("Fotis"), is an individual,

 resides at 9251 Greenspire Lane, Lake W0l1h, Florida 33467-2217, holds himself out as the i(lUnder,

 a director and president of co-defendant PODC,         <h~d   orc]lcstrated, directed, pcrsonally authorized,

 and participated in the tortious or illegal conduct complained of herein.

         5.   Upon infotmation and belief, Defendant JUDITH                     SEGlER ("Seeher"), is an

 individual, resides at 62J North 44" Avenue, Hollywood, Florida 3302]-5903, and is a director and

 vice president of co-defendant PODC, and orchestrated, directed, personally authorized, and

 participated in the tortious or illegal conduct complained of herein.

         6, Upon infonnation and belief, Defendant BERT ARTHUR EYLER ("Eyler"), is an

 individual, resides at 5409 Dabneys Mill Court, Haymarket, Virginia 20169-4519, and is a director

 and secretary/treasurerof co-defendant PDOC, and orchestrated, directed, personally authorized, and

 pih'1icipated in the tortious   Or   illegal conduct complained of herein,

          7. This Court has jurisdiction over the subject matter of this complaint <h"ld venue.is proper
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.9 Filed 10/23/20 Page 9 of 27




 in this Court, pursuant to 47 U.S.c. § 227(c)(5) and M.C.L § 600,1629(1 )(b)(i), as the tortious or

 illegal conduct complained of occurred in this judicial district

                                           General All~&ations

         &. In response to widespread public outrage over intrusive telemarketing calls to homes and

 businesses, tbe United States Congress acted to prevent entities, Eke Defendant:, from invading

 American citizen's privacy and to prevent abusive "robo-calls" by enacting tbe TePA.

         9. According to the Federal Communications Commission ("FCC"), "Unwanted calls and

 texIs are the number one complaint to the FCC. There are thousands of complaints to the FCC every

 month   On   both telemarketing and robocalls."

         10. Congress explicitly found that robo-calling is an invasion of privacy.

         11. In regard to such telephone solicitations, Senator Hollings of South Carolina, the primary

 sponsor of the bill, explained, "computerized calls ate the scourge of modern civilization. They

 wake us up in the morning, they interrupt our dinner at night; they force the sick and elderly out of

 bed; they houod us until we wam to r,p the telephone right out of the walL these computerized

 telephone calls tm'ealen   Gnr   personal safety ... These macbincs are out of control, and their use is

 gTOwing by 30 percent every year. It is telephone terrorism, and it has got to stop .... " See In the

 lvialter ofRules and Regulations Impiemel1/ing Ihe Telephone Consumer Proteelion Act 0(199 J, ] 7

  FCC Red. 17459 at note 90 (2002), quoting 137 Cong. Rec. 30,821-30,822 (Nov. 7, 1991).

          12, In enacting the TCP A, Congress intentionally created a legally enforceab;e bounty

  system, nOl unlike qui tam statutes, to incentivize the assistance of agglieved private citizens to act

  as "private attorneys general" in enforcing federal law.

          13. The TCPA, at 47 U.S.c. § 227(b)(l), promulgates in relevant part as follows:



                                                       3
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.10 Filed 10/23/20 Page 10 of 27




                "Restrictions on use of automated telephone equipment

                (1) Prohibitions It shall be unlawful for any person within the United
                States, or any person outside the United States jf the recipient is
                within the United Slates~-

                 (/',) to make any cail (other than a call made for emergency purposes
                 or made with the prior express consent of the called party) using any
                 automatic telephone dialing system or an arti[;cial or prerecorded
                VOlee -   ~   ..


                 (i) to any              telephone      (including any "911" line ano
                 any emergency line of a hospital, medical physician or ser/ice office,
                 health care facility, poison control center, or fire protection or law
                 enforcement agency); ... or

                 (iii) 10 any telephone number assigned to a            service, cellular
                 trl.epl10111l service, specialized               service,         radio
                 COUII.lIO!l carrier service, or any service for which the called party is
                 charged fOT the call, unless such call is made solely to collect a debt
                 owed to or guaranteed by the United States.. ." [Emphasis added.]

          14. Pursuant to authority delegated to it under the TCPA at 47 U.S.c. § 227(b )(2), the FCC

   has adopted regulations to implement and carry out the TePA.

          15. The TCPA regulations, at 47 C.F.R. § 64.1200, promulgate in relevant part:

                 "(a) No person or entity may:

                 (1) Except as provided in patagraph (a)(2) ofth1s section, initiate any
                 telephone call (other than a call made for emergency purposes or is
                 made "'~tb the prior express consent of the called party) llsing an
                 automatic teJephone dialing system or an artificial or prerecorded
                 vOIce; .

                 (i) To                            line, including any 911 line and any
                 emergency :ine of a hosphal, medical physician or service office,
                 bealth care facility, poison control center, or fire protection or law
                 enforcement agency; ... Or

                  (iii) To any telephone number assigned to                        service, ""I'lI.Illl\r
                  lel,mlHlllr >1"'vicc, specialized mi.hll" 1'.1l/ll11\ ......."''',. or ollh,,,
                             I'al~n'''' service, or any service for which the called party is


                                                             4
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.11 Filed 10/23/20 Page 11 of 27




             charged for the call. ..

             (b)

             (1) Atthe begirming of the message, S1atc clearly the idemity of the
             business, individual, or other entity that is responsible for irltiating
             the call. If a business is responsible for initialing the call, the name
             under which the entity is registered to conduct busmess with the State
             Corporation Commission (or comparable regulatory authority) must
             be stated~ "

              (2) During or after the message, state clearly the telephone number
             (other than that of the autodialer or prerecorded message player that
             placed the call) of such business, other entity, or individuaL The
             telephone number provided may not be a 900 number or any other
             number for which charges exceed local or long distance transmission
             charges For telemarketing messages to residential telephone
                     0




             subscribers, such telephone number must pennit any individual to
             make a do-not-cali request during regular business             for the
             deration of     telemarketing campaign; and

       16. TbeTCPAoat 47 USoc. § 227(b)(3), provides tor a private right of action, as follows:

              "PRIVA T£ RIGHT OF ACTION. A                       Or entity may, if
              otherwise permitred by the laws or rules 0;' court of a State, bring
              an appropJiate court of that State-

              (A) an action based       011   a violation      this subsection or the
              regulation;;                                  subsection 10 enjoin such
              violation,

              (B) an action to recover for actual monetary loss irom such a
              violation, or to receive $500 in damages for ea;:h   violation,
              whiChever is greater) or

              eC) both such actions,

              If the court finds that the detendant willfully or knowingly violated
              this subsection Of (he regulations prescribed under this subsccti on, the
              COutt may, in its discretion, increase the amount of the award to an
              amount equal to not more than 3 times the amount available under
              subparagraph (B) of this paragrupho" fEmphasis addedo]

        17. The MTCCCA, at M.C.L. § 484.1             promulgates in relevant part as follows


                                                     5
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.12 Filed 10/23/20 Page 12 of 27




                "A caUer sban not use a telepbone line to contact a subscriber at ,he
                subscriber's residence, business, or toll-free telepbone number to do
                 othe following: ,

                 (2) A caller shall not use a telephone line to contact a subscriber at the
                 subscriber's residence, business, or toll-free telephone nu:nber to do
                 either of the following'

                 (a) Deliver a recorded message for tbe purpose of presenting
                 commercial advertising to the subscriber, u:11ess either of the
                 following occurs:

                 (i) The subscriber has knowingly and voluntarily requested,
                 consented, pemlltted, or authorized the contact from the caller.

                 (ii) Tbe subscriber has knowingly a'1d voluntarily provided his or her
                 telephone number to the caller,

                 (b) Deliver or attempt to deliver intrastate commercial advertising if
                 the caller activates a featu.re to block the display of caller
                 identification infonnation that would otherwise be available to the
                 subscriber.

                 (5) A subscriber contacted by a caller in violation ofthis section may
                 bring an action to recover damages of $[,000.00, together with
                 reasonable attorneys' foes. , .

                 (9) A caller who violates this section is guilty of a misdemeanor,
                 punishable by a fine of $1,000,00 or imprisonment tor 10 days. or
                 both."


          18. Adrian & Blisstleld Rail Road Company C'ADBF") is a law enforcement agency

   rccognized by, inter alia, the State of Michigan Commission on Law Enforcement Standards and

   the Unitcd States Department of Justice, FederaJ Bureau of Investigation,

          19, Al)BF employs state-commiSSlOl1ed railroad police officers pursuant to, inter alia,

   lvLC,L, § 462.367, and which railroad police officers have national interstate law enforcement

   authority pursuant to 49 U,S,c' § 28101



                                                       6
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.13 Filed 10/23/20 Page 13 of 27




         20. ADBF's telephone number 734-641-2300 is an emergency telephone line used fur

 contacting Plaintiff s police department. As such, ADBF's telephone number 734-641-2300 falls

 ""ithin the proscriptions of 47 U.S.C. § 227(b)(1)(A)(i).

         21 ADBF', telephone number 734-641-2300 is tbe telephone number assigned to ADBF's

 specialized mobile radio service and ADBF's paging service. As such, ADBF's telephone number

  734-64] -2300 falls within the proscriptions of 47 U.S.C § 227(b)(I)(A)(iii).

         22. ADBF', telephone number 734-641-2300 is listed on the National Do Not Call Register

  maintained by the U.S. Federal Trade Commiss,on pursuant to : 6 C.P.R. Par! 310 and has been so

  listed continuously since at least June I, 2004 and at all times relevant hereto.

         23. The FCC has issued a declaratory ruling defining "called patti' as "the subscriber, i,e"

  the consumer assigned tne telephone number dialed and bilied for the call, or the !l.Qll::.S!\!h11Qriber

  ""LStOIlli!IY.-uscrofjitelepho.Il£J)umber included in a family or I:JUsines§_caliingr>lan." In the Matter

  o/Rules & Reguialions lmpiementing the Tel. Consumer Prot. Ael 0/1991, CO Docket No. 02-278,

  we   Docket No, 07-135, FCC 15-72,2015 WL 4387780, at *26 '\! 73 (rCC July 10,2015)

  [Emphasis added].

          24. Dobronski is the President ofADBF.

          25. Dobronski is a customary user of the called telephone line, is the one that was the actual

  recipient of the telephone calls at issue in this complaint, and suffered the mrisance and invasion of

  privacy of same. Thus, Dobronski, in addition to ADBF, has standing to bring lhis action for alleged

  violations of TCPA' s robocall provisions.         Leyse" Banko/AmericaNaf. Ass'n, 804 F.3d 316.

  324 (C.AJ 20]5).

          26. At no time relevant hereto has Plaintiff or any other authorized person requested,



                                                       7
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.14 Filed 10/23/20 Page 14 of 27




  consented, permitted, or authorized the contact from the Defendants.

         27. At no time relevant hereto has Plaintiff or any other authorized person provided prior

  express consent to Defendants to inidale any telephone call to ADBF' s telephone line.

         28. At no time has Plaintiff provided permission to the Defendants to engage in telephone

  solicitation with the Plaintiff via telephone.

          29. Pursuant to 47 U.S.C. § 217, the act, omission, or fa:lure of any officer, agent, or other

  person acting for or employed by an common canier or user, acting within the scope of his

  employment, shal' in every case also be deemed to be the act, omission, or faiJure of such carrier or

  user as well as that of the person.

          30. Courts are legally bound to give great deference to the FCC's interpretations of the

  TCPA and its   O\Vn   regulations.

          31. The FCC has clarified that seners may be :reld vicariously liable for violatioru; of the

  TCPA by third-party telemarketers that initiate calls to market the seller's products or services.

          32. When considering individual corporate officer liability, other    COlLTlS   have agreed that

  a corporate officer involved in the telemarketing at issue may be personally liable under the TCPA.

  See, e.g., Jackson Five SrarCatering.lnc. v. Beason, No.1 0-10010, 2013 U.S. Dist. LEXIS 155985,

   * 10 (ED. Nliah. Nov. 8,2013) ("[Mjany courts have held that corporate actors can be individually

   liable for violating the TePA where they had direct, personal partlcipating in or personally

   authorized the conduct found to have violated the statute.") (internal citatioll omicted); Maryland v.

   Universal Elections, 787 F. Supp 2d 408, 41       6 (D.1ID. 2011) ("If an individual acting Oll behalf

   of a corporation could avoid individual liability, the TCPA would lose much of its force.").

           33.   It is well settled under Michigan law that corporate employees and officials are



                                                      8
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.15 Filed 10/23/20 Page 15 of 27




 personclly liable for all tortious and c:iminal acts in which they participate, regardless ofwhelher

 they are acting on their own behalf or on behalf of a corporation. A corporate officer Or director is,

 in general, personally liable for an torts which he authorizes or directs or in which he participates,

 notwithstanding tl~at he acted as an agent fOT the corporation and not on his own behalf.

         34. Here, upon information and belief, the individual defendants FOlis, Seeher, and Eyler

 personally directed, participated in, and authorized the automated telemarketing contacL

         35. Defendants Fotis. Secher, and Eyler developed the company's processes for obtaining

 telephone numbers that were called with recorded messages.

         36. Defendants Fotis, Seeher, and Eyler have personal control of the telephone solicitation

  activity of co-defendant PODe, including the ability to cease the telephone solicitation acti vity_

         37. For each and every call alleged herein initiated to Plaintiffs telephone line, Plaintiff

  suffered the injury of invasion of privacy and intrusion on Plaintiffs right of seclusion.

         38. For each and every call alleged herein initiated to Plaintiffs telephone line, Plaintiff

  suffered the injury       the occupation of the telephone line by unwelcome calls, making the phone

  unavailable for legitimate callers or outgoing calls, including emergency caIls, when the telephone

  line was   seiz~d   by Defendants' calls.

          39. For each and every call alleged herein initiated to Plaintiff's telephone line, Defendants

  caused an injuty in the form of a nuisance and annoyance to           Plaintiff. For calls that were

  answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for unan$wered

  calls, Plaintiff had to deal with missed call notifications and call logs that reflected the unwanted

  cans. This also impaired the usefulness of these features on Plaintiffs telephone, which features

  are designed to infOlm the user of important missed communications_



                                                      9
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.16 Filed 10/23/20 Page 16 of 27




        40. Each and every call placed without consent by Ddendants aileged herein to Plaintiff s

 telephone line resulted in the injury of a trespass   to   Plaintiff s chattel, namely Plaintiffs telephone

 line and      telephone services.

         41. As a result of the telephone calls described herein, Plaintiff suffered an invasion of

 privacy.

         42. For purposes of the TePA, the FCC has defined "willfully or kno>ving'y" to mean that

 the violator knew that he was doing the act in question, in this case, iniliating a telephone

 solicitation, irrespective of any intent to violate the law. A violator need not know that his action

 or inaction constitutes a v'olation; ignorance oflhe law is not a defense or mitigating circumstance.

            43. Plaintill's telephone lines have heen besieged with telemarketing calls hawking such

 things as alarm systems, Google listings, automobile warranties, health insurance, life insurance.

 credit cards, and even financial miracles from God.

            44. Upon infomiation and belief, Defendant PODC is a non-charitable organization engaged

 in soliciting contributions from persons using, inter aiia, automated telephone dialing systems and

  prerecorded messages.

            45. The Michigan Charitable Organizations and Solicitations Act, M.C.L 400.291, et seq.,

  promulgates that it is a misdemeanor punishable by imprisonment for not more w'lan 6 monw'ls or a

  fine of nol more than $5,000.00, or bolh, for a person to, infer alia, knm'lingly solicit contributions

  that is not registered under this act. M.CL 400291 (g)(viii),

            46. Upon information and belief, defendsnt PODe is not registered with the Michigan

  Attorney General's Charitable Tmst Section and thus is illegally soliciting contributions from

  persons in Michigan.



                                                        10
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.17 Filed 10/23/20 Page 17 of 27




                             Allegations Specific to this   OllnDI~jlll




        47. On March 14,2020, at approximately 9:50 A ..'vL, Defendants initiated or caused to be

initiated a call to telephone number 734-641-2300.

        48.    The caller identification number displayed was 734-228-1390 and the cailer

identification l)ame displayed was "PLYMOUTH MI".

        49. Upon answering the incoming telephone call, Plaintiff observed that there were several

 seconds of silence and then a "boink" sound followed by a prerecorded voice message from an

 individual identifYing himself as Steve Savage seeking donations to the Comrnittee for Police

 Of'ficer's Defense.

        50. At no time during the telephone call was a telephone number for the calling entity

 provided.

         51. Upon lec:mination of the call, Plaintiff attempted to call telephone number 734-228-1390

 back and received a recording that tIle telephone number is not in service.




         S2. On Nlay 4, 2020, at approxL:nately 3:10 P.M., Defendants initiated or caused      to   be

 initiated a call to telephone number 734-641-2300.

         53.   The caller ldentification number displayed was 616-345-1397 and the caller

 identification name displayed was "GRA~D RAPIDS MI".

         54. Upon answering the incoming telephone call, Plaintiff observed that there were several

 seconds of silence and then a "boink" sound followed by a prerecoTded voice message from an

 individual identifying himself as Steve Savage seeking donations to the Committee for Police



                                                   1I
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.18 Filed 10/23/20 Page 18 of 27




Officer's Defense.

       55. At no time during the telephone call was a telephone number          the calling entity

provided.

       56 Upon termination of the call, Plaintiff attempted to call telephone number 616-345-1397

back and received a fast busy or reorder tone.




               On May 11, 2C19, at approximately 6:45 P,M" Defendants initiated or caused to be

initiated a call to telephone number 734-641-2300.

        58.     111e caller identification number displayed was 734-849-3002 and the caller

identiflcation name displayed was "MONROE MI".

        59. Cpon answering the incoming telephone call, Plaintiff observed that tbere were several

 seconds of silence and then a "boink" sound and then the cafl discormected.

        60. Cpon termination of the call, Plaintiff called back telephone number 734-849-3002 and

 received a recorded message ldentifYing himself as Steve Savage with the "Committee for Police

 Officers Defense." PlaintiITremained on the line and was connected to a live agent who identified

 herself as Daluelle ChadwelL Plaintiff clearly expressed to Chadwell that he wanted telephone

 number 734-641-2300 placed on COPD's internal "do not call"

                                          Call Number 4

        61. On September 5, 2020, at approximately 9:47 A.M., Defendants initiated or caused to

 be initiated a call to telephone number 734-641-2300

         62.     The caller identitkation number displayed was 231-202-3219 and the caller

 identification name displayed was "MECOSTA MI",



                                                 12
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.19 Filed 10/23/20 Page 19 of 27




           63. Upon answering the incoming telephone call, Plaintiff observed t'1at there were several

 seconds of silence and then a "boink" sound followed by a prerecorded voice message from an

 individual identifying himself as Steve Savage and seeking donations to the Committee for Police

 Officer's Defense.

           64. In order to better identifj the caller, Plaintiff remained on the line and was connected to

 a live operator who identified himself as Steven Carlton, Carlton sought Plaintiff s credit card

 number for a danal1on. Plaintiff provided Carlton with a "trap" credit card number; the credit card

 number passes validation processes but will automatically decline and be recorded by the credit card

 rssuer.

           65. Two transactions were attempted against Plaintiff's '·trap" credit card, one at 9:47 A,M.

 and one at 9:48 A.M .. by Committee for Police Officer's Defense, and were declined.

           66. Upon termination of the call, Plaintiff attempted to call telephone number 231-202-3219

 back and received a recording that the telephone number is not in service.



           67. On September 12,2020, at approximately 12:21 P.M., Det,mdants initiated or caused

 to be initiated a call to telephone number 734-641-2300

            68,   The caller identification number displayed was 734-808-3704 and the caller

  identification name displayed was "DEXTER MI",

            69, Upon answering the incoming telephone call, Plaintiff observed that there were several

  seconds of silence and then a "boink" sound followed by a prerecorded voice message seeking

  donations to the Committee for Police Officers' Defense,

            70, In order to belter identify the callcr, Plaintiff remained on the line and was connected to



                                                       13
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.20 Filed 10/23/20 Page 20 of 27




 a live operator who identified herself as Makayla Baradavar. Makayla sought Plaintiffs credit card

 number for a donation, but Plaintiff stated that he had left his credit card in his car. Makayla then

 sougbt Plaintiff s address to send a payment envelope. Plaintiff provided a controlled drop address

 Plaintiff also     inquired   as   to   a   website        for   the   "charity,"   and   was   provided

 ~~£.QmmiteefolJloliceofficersdefense.cQm.


         71. upon termination oftbe call, Plaintiffattempted to call telephone number 734-808·3705

  back and received a recordillg that the telephone number is not in service.



         72. On September 17, 2020. at approximately 12:10 P.M., Defendants initiated or caused

  to be initiated a call to telephone munber 734-641-2300.

         73.     The caller identification number displayed was 517-208-8441 and the caJlef

  identification name displayed was "BR1TION MI".

         74. Upon answering the incoming telephone call, plaintiff observed that there were several

  seconds of silence and then a "boink" sound followed by a prerecorded voice message from an

  individual identifying himself as Steve Savage and seeking donations to the Committee for Police

  Officer's Defense.

          75. In order to beHer identify the caller, Plaintiff remained on the line and was connected to

  a live operator who identified herself as Ann Stackhouse. Stackhouse soug,'1t Plaintiff's credit card

  number for a donation. Plaintiff provided Stackhouse with a "trap" credit card munber; the credit

  card number passes validation processes but will automatically decline and be recorded by the credit

  card issuer.

          76. Two transactions were attempled against Plaintiff's "trap" credit card, bth at 12: 18 P.M ..



                                                       14
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.21 Filed 10/23/20 Page 21 of 27




by Committee for Police Officer's Deilmse, 2Jld were declined,

       77, lJpon termination of the call, Plaintiff attempted to call telephone number 231,202·3219

back and received a recording that the telephone number is not in service,




        78, Plaintiff !!lcorporates (he allegations of paragraphs I through       supra,

        79, Thetelepbone calls alleged and identified as Call Number I through 7, supra, were each

in violation of the TCPA, specifically 47lJ.S,C § 227(b)(1 )(1\) and 47 CP,R § 64,]200(a)(1), as

Defendant or Defendant's agent initialed a telepbone call using an automatic telephone dialing

system or any artificial or prerecorded voice to an emergency telephone line or a telephone number

assigned to a paging service, specialized mobile radio service or other radio camer service to deliver

a message without the prior express consent of the called party and there being no emergency

purpose,

        80.       aforesaid violations of the         were wilful ""'1d/or kno",ing,

                                                COltl"l


        81, Plaintiff incorporates the allegations of paragraphs 1 through 80, supra,

        82. The telephone calls alleged and identified as Call Nwnbers I through 7, srq;ra, were each

 in violation of the TCPA, specifically 47 C.FK § 64, 1200(b)( I), as Defendant or Defendant's agent

 failed to, at the beginning of the attiflcial or prerecorded voice message, state clearly the identify of

 the business or other entity that is responsible for initiating the can under the name which the

 is registered to do business with state corporation regulatory authorities,

         83, The aforesaid violations of the TePA were wilful and/or knowing,



                                                     15
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.22 Filed 10/23/20 Page 22 of 27




        84. Plaintiff incorporates the allegations of paragraphs Ilhrough 83, supra.

        85. The telephone calls alleged alld identified as Call Numbers 1 through 7, supra, were each

 in violation of tho TCPA, specifically 47 C.F.R. § 64.1200(b )(2), as Defendant or Defendant's failed

 to. dunng of after the artificial or prerecorded message, state clearly the telephone number    such

 business or other cntity.

        86. The atQresaid violations of the TCPA were wilful andior knowing.




         87. Plaintiff incorporates the allegatioDs of paragraphs 1 through 86, supra.

         88. The telephDne calls alleged and identifed as Call Numbers I through 7, supra, were each

 in violation oflhe TePA, specifically 47 C.P.R. § 64.l200(b)(3), as Defendal1t or Defendlll1t's failed

 to provide an automated, interactive voice- andior key press-activated opt-out mechanism for the

 called party to make a do-not-call request.

         89. The aforesaid vio~ations of tho TCPA were wilfullll1dior knowing.

                                                         v

         90. Plaintiff incorporates the allegations of paragraphs 1 tlnough 89, supra.

         91. The telephone calls alleged and identified as Call Numbers 1,2, and 4 through 7, supra,

  were each in violation ofthe TePA, specifically 47 CPR § 64.160 1(e), as tbe caller identification

  number provided was "spoofed" (i.e., false) by the Defendant or Defendant'S agent

          92. The aforesaid violations of the TCPA were wilful andlor knowing.




                                                    16
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.23 Filed 10/23/20 Page 23 of 27




                                                                                  '-"'-AJ   ltEQ UEST

        93. Plaintiff incorporates the allegations of paragraphs 1 through 92, supra.

        94. Defendant is in violation of the TCPA, specifically 47           .R. § 64.l200(d)(3), for failing

to honor and record P;aintiffs request to be placed   Oll   Defendant's internal do-not-calll!s!.

        95. TI1e aforesaid violation of the TCPA was wilful ,mdior knowing.


                                                                :>1,'.c.L.   § 484.125

        96. Pleintiff incorporates the allegations of paragraphs I through 95, SUpNI.

        97. Each ofllie fuur (4) telephone calls alleged, supra, were in violation of the MTCCCA,

 specificaUy M.C.L. § 4&4. 125(2){b), as Defendant or Defendant's agent delivered or attempted to

 deliver intrastate commercial advertising having activated a feature to block the display of caller

 identification information that would otherviise be available to the subscriber andlor utilized a

 recorded message, without the subscriber having knowingly and voluntarily requested, consented,

 permitted, or authorized the ccntact fi"om the caller.

                                                          ltELlEF

         WHEREFORE, the aforesaid premises considered, Plaintiff pr$Ys that this Court enter a

 judgment for Plaintiff and against      Defendanl, as follows:

         A.      1. As to Count 1: Damages m the amount of $500.00 for each of the 7 TCPA

 violations alleged,    damages of $3,500.00, which arr,ount shall be trebled because tbe violatinns

 were wilful Or knowing; for tnlal damages of      0,500.00.

                 2. As to Connt 11: DaInages in the amount of $500.00 for each of the 7 TCPA

 vioiations alleged, for damages of$3,500,00, which a1110unt shall be trebled because the violations



                                                    17
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.24 Filed 10/23/20 Page 24 of 27




were wilful or knowing; for total damages of$lO,500.00.

                3. As to Count HI; Damages in the amount of $500.00 for each of the 7 TCPA

violat.ions alleged, for damages of$3,500.00,which amount shall be u'eblcd because the violations

 were wilful or knowing; for total dfullages of $1 0,500.00.

                4. As to Count IV; Damages in the amount of $500.00 for each of the 7 TCPA

 violations aHeged. for damages of$3,500.00, which amount shall be trebled hecause the violations

 were wilful or knowing; for total damages of$10.500.00.

                5. As to Count V: Damages in the amount of $500.00 for each of the 6 TePA

 violations alleged, for damages of $3,000.00, which amount shall be trebled because the violations

 were wilful or knowing; for total damages of $9,000.00.

                 6. As to Count VI: Damages in the amount of S500.00 for the TCPA violation

 alleged, which amount shall be u'cbled because the violation was wilful or knowing; for total

 damages of$I,500.00.

                 7 As to Count VI!: Damages in the amount of$l,OOO.OOfor each of the 7 MTCCCA

 violations alleged, for damages of$7,000;

 The cumulative total amount of damages claimed in this action is $59,500.00, and in the event of

 default judg.ment is the sum certain that will be sought.

         B. An award of Plaintiffs taxable costs and disbursements incurred in the filing and

 prosecution of this action;

         C    An injuction enjoining Defendants from initiating any telephone calls to telephone

  number 734-641-2300.

         D. Interest accruing f)'om the date    tiling until paid at Ihe statutory rate; and,



                                                    18
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.25 Filed 10/23/20 Page 25 of 27




        E. Such other and further relief as this Court deems necessary, reasonable. prudent and

 proper under the circumstances.

                                                     Respectfully submitted,



 Dated: September 30, 2020
                                                     Mark W. Dobronski

                                                     Mark W. Dobronski
                                                     Post Office Box 85547
                                                     Westland, Mi chigan 48185·0547
                                                     Telephone: (734) 641·2300
                                                     Email: markdobronski@yahoo.com
                                                     Plaintiff In Propria Persona




                                                19
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.26 Filed 10/23/20 Page 26 of 27




 State of Michigan      )
                        ) ss,'
 County of Wayne        )


        MARK W, DOBRONSKl, being first duly sworn, says:

         1, I am the Plaintiff in the foregoing matter, of the age of majority, and   t have direct and
 perso:1ai knowledge of the facts in dispute,

        2. I have read the Complaint in the foregoing matter, and! know the contents Lhereof The
 matters stated in the Complaint are true in substance and in fact, except as to those matters staled to
 be upon ir.10tmation and belief, and as to those matters I beJieve them to be true,

       3, If sworn as a witness, affiant can testify competently to the facts as set forth in the
 Complaint,

         Fmther, affiant sayeth naught




 Subscribed and sworn 10 before mo
 this   30th day of September, 2020,




         J Clarke,
  State of Michigan,
  Acting in Wayne County
  My Commission Expires November 23, 2023




                                                    20
Case 2:20-cv-12840-LJM-RSW ECF No. 1, PageID.27 Filed 10/23/20 Page 27 of 27




                                 United States District Court
                                 Eastern District of Michigan
                                      Southern Division


MARK W. DOBRONSKI,

              Plaintiff,
v.

POLICE OFFICERS’ DEFENSE
COALITION, INC., a Virginia nonstock
corporation; JAMES J. FOTIS; JUDITH E.
SECHER; and, BERT ARTHUR EYLER;

              Defendants.


MARK W. DOBRONSKI                                   COLLIS & GRIFFOR, PC
PO Box 85547                                        BY: Beverly M. Griffor (P71337)
Westland, MI 48185-0547                             Attorney for Defendants
Telephone: (734) 641-2300                           1851 Washtenaw Rd
Email: mdobronski@abrailroad.com                    Ypsilanti, MI 48197
Plaintiff In Propria Persona                        (734) 827-1337


                                   PROOF OF SERVICE

I CERTIFY that I caused this Notice of Removal & this Proof of Service to be served in the
above captioned matter on October 23, 2014 to Plaintiff by standard US mail at the address
captioned above and via electronic service.

I DECLARE THAT THE FOREGOING STATEMENTS ARE TRUE AND ACCURATE TO
THE BEST OF MY KNOWLEDGE, INFORMATION AND BELIEF.

                                                   Dated: October 23, 2020,


                                                   ________________________
                                                   Collis & Griffor, PC
                                                   BY: Beverly M. Griffor
